DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,936,363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a multi-standard indoor mobile radio access network.
	Regarding claims 1, 11 and 20, Diamond teaches an indoor mobile radio network, comprising: a centralized device in communication with at least one service provider; and a plurality of radio heads, each one of the plurality of radio heads being in communication with the centralized device and configured to: communicate with at least one wireless device; receive a communication from the at least one of the wireless device; generate at least one packet, the at least one packet including data that can be used to determine a z-axis location of a corresponding one of the plurality of radio heads; and transmit the communication and the at least one packet to the centralized device, the communication and the at least one packet being transmitted separately from the corresponding one of the plurality of radio heads; wherein the centralized device is configured to: determine whether the communication is directed toward an emergency service provider; identify one of the plurality of radio heads in communication with the wireless device; transmit at least a portion of the communication to the service provider; and transmit at least z-axis location information of the one of the plurality of radio heads, as identified, to the service provider when the communication is directed toward the emergency service provider, the z-axis location information being (i) derived from the at least one packet generated by the one of the plurality of radio heads, (ii) transmitted together with information that identifies the at least one wireless device, and (iii) transmitted separately from the at least a portion of the communication (see claims 1, 15 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 2 and 12, Diamond teaches the centralized device is configured to determine whether the communication is directed toward an emergency service provider by receiving a notification from the at least one wireless device, wherein the notification is generated by software operating on the at least one wireless device and in response to the software determining that the communication is directed toward the emergency service provider (see claims 1, 5, 15, 19 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 3 and 13, Diamond teaches the data comprises the z-axis location information (see claims 1, 3, 4, 9, 10, 11, 12, 13, 14, 15, 17, 18, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 4 and 14, Diamond teaches the data comprises an identifier of the one of the plurality of radio heads, the identifier being linked to the z-axis location information (see claims 4, 15 and 18 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 5 and 15, Diamond teaches the one of the plurality of radio heads informs the centralized device of its location prior to transmitting the communication to the centralized device (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 6 and 16, Diamond teaches the step of transmitting at least z-axis location information to the service provider further comprises transmitting x-axis, y-axis and z-axis location information to the service provider (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).
 	Regarding claims 7 and 17, Diamond teaches the step of transmitting at least z-axis location information to the service provider is performed after the step of transmitting at least a portion of the communication to the service provider (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 8, Diamond teaches the x-axis and y-axis location information is derived from a plurality of power level associated with the at least one wireless device, as received by the plurality of radio heads (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 9, Diamond teaches the step of transmitting at least the z-axis location information to the service provider further comprises transmitting the z-axis location information to the service provider over at least one service provider radio access network (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 10, Diamond teaches the step of transmitting at least the z-axis location information to the service provider further comprises transmitting the z-axis location information to the service provider via the Internet (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 18, Diamond teaches the step of transmitting by the centralized device at least a z-axis location to the service provider is performed at substantially the same time as the step of transmitting by the centralized device at least a portion of the communication to the service provider (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 19, Diamond teaches the x-axis and y-axis location information is derived from a plurality of travel times associated with signals received from the wireless device (see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  

3. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,369,171 B2 in view of U.S. Patent No. 9,936,363 B2.
 	Regarding claims 1, 11 and 20, Diamond (-171) teaches an indoor mobile radio network, comprising: a centralized device in communication with at least one service provider; and a plurality of radio heads, each one of the plurality of radio heads being in communication with the centralized device and configured to: communicate with at least one wireless device; receive a communication from the at least one of the wireless device; generate at least one packet, the at least one packet including data that can be used to determine a z-axis location of a corresponding one of the plurality of radio heads; and transmit the communication and the at least one packet to the centralized device, the communication and the at least one packet being transmitted separately from the corresponding one of the plurality of radio heads; wherein the centralized device is configured to: identify one of the plurality of radio heads in communication with the wireless device; transmit at least a portion of the communication to the service provider; the z-axis location information being (i) derived from the at least one packet generated by the one of the plurality of radio heads, (ii) transmitted together with information that identifies the at least one wireless device, and (iii) transmitted separately from the at least a portion of the communication (see claims 1, 11, 16, 18 and 22 or see claims 1-22 of Diamond, U.S. Patent No. 9,369,171 B2).  
 	Diamond (-171) does not specifically disclose determine whether the communication is directed toward an emergency service provider; and transmit at least z-axis location information of the one of the plurality of radio heads, as identified, to the service provider when the communication is directed toward the emergency service provider.
 	Diamond (-363) teaches determine whether the communication is directed toward an emergency service provider; and transmit at least z-axis location information of the one of the plurality of radio heads, as identified, to the service provider when the communication is directed toward the emergency service provider (see claims 1, 15 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Diamond (-363) into the system of Diamond (-171) in order to provide service in case of emergency.
	Regarding claims 2 and 12, the combination of Diamond (-171) and Diamond (-363) further teaches the centralized device is configured to determine whether the communication is directed toward an emergency service provider by receiving a notification from the at least one wireless device, wherein the notification is generated by software operating on the at least one wireless device and in response to the software determining that the communication is directed toward the emergency service provider (see claims 1, 5, 15, 19 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 3 and 13, the combination of Diamond (-171) and Diamond (-363) further teaches the data comprises the z-axis location information (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond, U.S. Patent No. 9,369,171, and/or see claims 1, 3, 4, 9, 10, 11, 12, 13, 14, 15, 17, 18, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 4 and 14, the combination of Diamond (-171) and Diamond (-363) further teaches the data comprises an identifier of the one of the plurality of radio heads, the identifier being linked to the z-axis location information (see claims 1, 11, 16, 18 and 22 or see claims 1-22 of Diamond, U.S. Patent No. 9,369,171 B2, and/or see claims 4, 15 and 18 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 5 and 15, the combination of Diamond (-171) and Diamond (-363) further teaches the one of the plurality of radio heads informs the centralized device of its location prior to transmitting the communication to the centralized device (see claims 1, 11, 12, 13, 14, 15, 16, 18 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 2, 3, 8, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claims 6 and 16, the combination of Diamond (-171) and Diamond (-363) further teaches the step of transmitting at least z-axis location information to the service provider further comprises transmitting x-axis, y-axis and z-axis location information to the service provider (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,36 B23).
 	Regarding claims 7 and 17, the combination of Diamond (-171) and Diamond (-363) further teaches the step of transmitting at least z-axis location information to the service provider is performed after the step of transmitting at least a portion of the communication to the service provider (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see  claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 8, the combination of Diamond (-171) and Diamond (-363) further teaches the x-axis and y-axis location information is derived from a plurality of power level associated with the at least one wireless device, as received by the plurality of radio heads (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 9, the combination of Diamond (-171) and Diamond (-363) further teaches the step of transmitting at least the z-axis location information to the service provider further comprises transmitting the z-axis location information to the service provider over at least one service provider radio access network (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 10, the combination of Diamond (-171) and Diamond (-363) further teaches the step of transmitting at least the z-axis location information to the service provider further comprises transmitting the z-axis location information to the service provider via the Internet (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 18, the combination of Diamond (-171) and Diamond (-363) further teaches the step of transmitting by the centralized device at least a z-axis location to the service provider is performed at substantially the same time as the step of transmitting by the centralized device at least a portion of the communication to the service provider (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,363 B2).  
 	Regarding claim 19, the combination of Diamond (-171) and Diamond (-363) further teaches the x-axis and y-axis location information is derived from a plurality of travel times associated with signals received from the wireless device (see claims 1, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and 22 or see claims 1-22 of Diamond U.S. Patent No. 9,369,171 B2, and/or see claims 1, 3, 4, 6, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 and 30 or see claims 1-30 of Diamond, U.S. Patent No. 9,936,36 B23). 
 
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642